

Exhibit 10.1


AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
This Amendment No. 1 (this “Amendment”) to the Employment Agreement (as defined
below) is entered into as of April 20, 2020, by and between Universal Insurance
Holdings, Inc. (the “Company”) and Stephen J. Donaghy (the “Executive”).
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of February 12, 2020 (the “Employment Agreement”) which
governs the terms of Executive’s employment with the Company; and
WHEREAS, the Company and Executive now desire to amend the Employment Agreement,
effective immediately, to more accurately reflect Executive’s 2020 annual bonus
opportunity.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1.Capitalized Terms. Capitalized terms that are not defined in this Amendment
shall have the meanings ascribed thereto in the Employment Agreement.


2.Amendment to Employment Agreement. Section 4(b) of the Employment Agreement is
amended and restated in its entirety to read as follows:


“(b) Annual Bonus. For each calendar year ending during the Term in which
Executive remains employed by the Company, Executive shall be eligible to earn a
cash incentive award (the “Annual Bonus”), which Annual Bonus shall be
determined by the Committee in its discretion. The Annual Bonus for each
calendar year will be $2.5 million for target performance and $3.5 million for
superior performance, with the actual Annual Bonus payable being based on such
factors as the Committee deems appropriate, including but not limited to,
applicable financial and operational performance objectives of the Company, as
well as local, national and/or global conditions that directly or indirectly
affect the Company. The calculation of the Annual Bonus shall be made promptly
after the completion of the annual audit for each fiscal year ending December
31, subject to approval by the Committee; provided, however, that in no event
shall any Annual Bonus be paid to Executive later than March 15 of the calendar
year following the calendar year for which the Annual Bonus was earned. Except
as provided in Section 5, Executive shall not be eligible to earn or receive an
Annual Bonus for a calendar year during the Term unless he is employed by the
Company on December 31 of the calendar year to which such bonus relates.”
3.Ratification and Confirmation. Except as specifically amended by this
Amendment, the Employment Agreement is hereby ratified and confirmed in all
respects and remains valid and in full force and effect. Whenever the Employment
Agreement is referred to in this Amendment or in any other agreement, document
or instrument, such reference shall be deemed to be to the Employment Agreement,
as amended by this Amendment, whether or not specific reference is made to this
Amendment.


4.Entire Agreement. The Employment Agreement and this Amendment contain the
entire understanding and agreement of the parties hereto regarding the
employment of Executive and supersede all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter hereof.


5.Governing Law. This Amendment and the performance hereof shall be construed
and governed in accordance with the laws of the State of Florida.







--------------------------------------------------------------------------------




6.Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. The execution of this Amendment may be by actual
signature or by signature delivered by facsimile or by e-mail as a portable
document format (.pdf) file or image file attachment.


*    *    *






2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
UNIVERSAL INSURANCE HOLDINGS, INC.
 
 
EXECUTIVE
 
 
 
 
 
By:
/s/ Sean P. Downes
 
 
/s/ Stephen J. Donaghy
 
Sean P. Downes
 
 
Stephen J. Donaghy
Title:
Executive Chairman
 
 
 
Date:
April 20, 2020
 
Date:
April 20, 2020







3

